Earl Warren: Number 26, the Leiter Minerals, Incorporated, Petitioner, versus United States of America. Mr. Morton.
Perry W. Morton: May it please the Court. This case is not here today on the merits, except to the extent required to show that the federal court has jurisdiction of a case presented by a sufficient complaint and to show the propriety of its issuance of the injunction. The lower courts unanimously had no doubt about any of these points. I would just as soon argue the merits today but I shall not thrust this upon the Court's time by any extended statement of them, beyond that which may be necessary in counter statement to the discussion yesterday. The petitioner's entire case, on the merits, hangs on the Louisiana Act of 1940. That was so admitted. Here, the petitioner finds itself on the horns of a dilemma. On the one hand, the petitioner cannot prevail if the Louisiana statute is interpreted as not impinging upon the Government's contract. Since then the contract stands in the clear of it.Likewise, the petitioner cannot prevail if the Louisiana statute is held to affect the Government's contract. Since then it necessarily impairs the obligation of that contract and falls in a heap of unconstitutionality. Yesterday, Mr. Plauche, several times referred and one time named the so-called Nebo case, decided by the Fifth Circuit a few years ago in connection with this very same statute. But in Nebo, the United States bought the land expressly subject to a perpetual mineral servitude, outstanding in the hands of third parties, under whom Nebo eventually claimed. Nevertheless, except for the intervention of the Act of 1940, the United States, although it had not contracted for the minerals would have become the owner of the mineral rights under the Louisiana law of prescription, in the absence of any exercise of the mineral servitude for 10 years. Thus, on the familiar rule that a statute of limitations can be altered at the will of the legislature, the Fifth Circuit held in Nebo that the rights, which the United States would, otherwise, have acquired only by prescription, had properly been rendered imprescriptible by the Act of 1940. But the present case is as different from Nebo, as an express contract is different from a statute of limitations. Here, the United States bought this property including the mineral rights on certain specific terms, which as to the mineral rights, were very materially different from the consequences of statutory prescription. Mr. Marshall may deal with those differences in greater detail. I will pick just one of them for illustration. Under the Louisiana rules of prescription, the drilling of a single dry hole, in good faith, would interrupt the running of this period of limitation and extend it for another 10 years as to the entire acreage, in this case more than 8700 acres. But under the contract in the Leiter case, the reserved rights were defined and limited in meticulous detail and made finally to expire on a day certain, April 1st, 1945, absent the carefully stipulated development requirements. And thereupon, said the contract shall, “Complete fee,” become vested in the United States. The rights of the United States originated in a contract made with the Leiter estate on March 14th, 1935, only a few days more than 10 years prior to the April 1, 1945 expiration date. And that, of course, readily explains the various references in the contract to a 10-year period. The deed made in 1938, after the Leiter estate complications had been closed up was merely in consummation of the 1935 contract and copied its terms verbatim. I cannot recommend that as a good conveyancing practice but you know it often happens. Now, beyond this brief preliminary review of the merits, I should like to summarize and set them in outline, the points, which have to do with the position of the Government in this case, in its posture today. The position of the Government boils down to this. The only issue on the merits of either this case or this case in the state court is a dispute about who has the title to the minerals and the mineral rights involved. And that is necessarily a dispute squarely between the petitioner and the United States. The United States has submitted that issue to adjudication in the federal court, as it had a perfect and clear right to do under familiar Section 1345 of 28 U.S.C. There is nothing here about the Government hiding behind its wall of immunity, because this is a title dispute, the United States is an indispensable party. The suit in the state court is in effect a suit against the United States, which has not consented to be sued. The United States is not, cannot be made and cannot become a party in the state court litigation. Without the consent of Congress, no officer of the United States has any power to inject the United States or its property into any court, whether it be state or federal in the posture of a defendant.
Speaker: Could you have gone into the state litigation?
Perry W. Morton: I'm coming to that in just a moment.
Speaker: And removed it to the federal court?
Perry W. Morton: I would like to amplify that somewhat here after the conclusion of the outline, Mr. Justice Harlan. I'm going to deal --
Speaker: You go ahead.
Perry W. Morton: -- with it squarely.
Felix Frankfurter: I'm not going to interrupt your argument, but from what you have said about the power of the United States, the state from going into the state suit and its freedom from being compelled, the conclusion is drawn that if the state court is allowed to proceed, the United States isn't going to be disadvantaged on its merits.
Perry W. Morton: I think you will see when we come to the question about the injunction, the perfectly practical problem which is involved in the irreparable damage, which the United States would suffer from an adverse judgment by the state court.
Felix Frankfurter: How long did the state court proceedings in (Inaudible)
Perry W. Morton: It had pended a few months --
Felix Frankfurter: Before -- before you moved into federal court from -- to -- to enjoinment?
Perry W. Morton: It had pended about seven months.
Felix Frankfurter: Seven months.
Perry W. Morton: We had not known of it that long.
Felix Frankfurter: Is that an argument of the case?
Perry W. Morton: No.
Felix Frankfurter: It is strange that that State should have known about it, after all this is a public matter, wasn't it?
Perry W. Morton: It certainly was.
Felix Frankfurter: Anyhow, you don't take that point.
Perry W. Morton: Well, now, on this subject of the United States getting into the case. I'm going to have more to say in just a minute, but I hope by this time in this summary outline, we may have seen the conclusion that the state court has no jurisdiction. On the other hand, the federal court in which the United States is the plaintiff, has before it all of the parties interested in a full and final adjudication of the title. And that necessarily means, that the federal court has exclusive jurisdiction, while the state court has none. It is only the protective arm of the injunction here on review, which safeguards the Government from the eminent threat of inestimable and irreparable damage to its property.
Stanley Reed: How -- are you going to tell us what that means?
Perry W. Morton: I'm going to tell you what that is, yes, sir. Most certainly, I will. At the hands of an assailant, which has prevailed upon a state court for Plaquemines Parish, Louisiana, to assume a pretense of jurisdiction to determine the Government's title behind its back, now, as shown by the undisputed proof and as found by the two courts below, there can be no question about the eminence and the irreparability of the damage, which will befall the property of the United States if the petitioner is allowed to proceed in the state court. And as I indicated, Mr. Justice Reed, I have considerably to say on that subject, in a few moments. Much preliminary argument is made unnecessary by the petitioner's frank admission here yesterday, page 30 of its brief, that in the absence of the United States, any decree made by the state court could not be res judicata against the Government. In fact, what there is left of the petitioners case after that admission, I fail to see. If, as I believe, and as the petitioner apparently admits, no decree of the state court can bind the United States or its property. How can any proceeding in the state court stand as a bar to the case in the federal court? If what the petitioner wants, in good faith, is a binding adjudication of its title, it would seem that the petitioner should rather welcome than resist the progress of this case in the federal court, which alone can make a binding determination of what claim to title against the United States. The petitioner's insistence upon resisting the injunction here certainly suggests that there is ample need for one.
Speaker: Well --
Perry W. Morton: Now --
Speaker: -- I got a somewhat -- in different impression. Now, I understood it, the statute, Louisiana statute as the petitioner claims is the foundation of this case, has been construed adversely in his contention in the federal courts. Now, I assume --
Perry W. Morton: I --
Speaker: -- is that not so?
Perry W. Morton: No. I think his statement about that, Mr. Justice Harlan, yesterday, this statute part of the 315 of 1940 has been construed only once in a federal court, sir, I believe in the -- at least in the context he was speaking of yesterday. And that was by the Nebo case that I explained. That was a case, which decided adversely to the Government on this idea that there was this outstanding mineral reservation in perpetuity with respect to which the Act of 1940 could operate to render imprescriptible that which could have been acquired previously only by prescription.
Speaker: Well, in all events the Court, in the Nebo case, I understood him to say that he wanted to go into the state courts to get adjudication of the state courts on that statute, which then under Erie, he thought would be binding on the federal courts. That seems to me to be quite legitimate.Proper (Voice Overlap) --
Perry W. Morton: Erie, of course, has to do only with diversity cases. When this case comes before a court on the merits, it will appear in this position. That it is not a construction of the Act of 1940, which the petitioner desires. It is a construction of a contract of the United States with relation to that statute. The Act can mean only one thing, as its -- as I'm sure we can both agree. The question is, whether that Act has any impact upon this federal contract. It is not an interpretation of state law. That Act means what it says. It was aimed at Uncle Sam's head and it means precisely what it says. There's no dispute about how it's to be interpreted. If it may -- legitimate to be --- they applied to this federal contract.Does that dispose of your question, Mr. Justice Harlan?
Speaker: Well, I only realized it because I got the implication from what you were saying, that you were suggesting there were some -- something improper or -- or reason, something that didn't meet the eye on these people going into the state court.
Perry W. Morton: If I have left that inference, I perhaps have done so with a reason. In a few moments, I will arrive at a discussion of the propriety of the injunction, issued by the federal court and the effect of 2283 upon that question. But first I want to deal with this matter bearing upon the jurisdiction of the federal court. Since, of course, the injunction itself is dependent upon at least a preliminary determination of jurisdiction, as decided favorably to the United States by both courts below. Now here, the petitioner argues principally, that the state court case is an action in rem in a court of coordinate or concurrent jurisdiction with the United States District Court and all of the petitioner's conclusions rest on that premise. The most obvious of many fallacies in that argument is that the raise, which the petitioner is attempting to reach, is property as to which the -- the United States has both title and possession. And parenthetically, the state court has never taken possession of. Now, it is well established that a proceeding against property in which the United States has an interest is a suit against the United States, which cannot be maintained without the consent of Congress.
William J. Brennan, Jr.: Well --
Speaker: What would you --
William J. Brennan, Jr.: What form does the possession take? Is it mineral rights?
Perry W. Morton: Yes. Our lessee is in possession operating 80 wells, as I'll disclose in just a few minutes. The only course open to the Government, I submit, was to bring its own suit as plaintiff. And that's what I want to deal with right now. It is necessarily a part of the principle of Governmental immunity, that without congressional consent, no officer of the United States can lawfully intervene in any case without -- whether it -- defending in a federal or a state court makes no difference. If the effect of such intervention is to place the United States in the position of a defendant against which affirmative relief is sought. And any such attempt to the intervention does not bind the United States.
Felix Frankfurter: You mean to say the appendage on all of the United States is disqualified, would be disqualified to intervene in the state suit on the theory that in thereby protecting on the assumption that in doing, so he would be protecting but might (Inaudible) upon title of the United States?
Perry W. Morton: Mr. Justice Frankfurter, what I said was he could not intervene in the posture of a defendant, as he would necessarily be adverse to the interest of the plaintiff here. Now, there's no doubt that you can intervene --
Felix Frankfurter: (Inaudible)
Perry W. Morton: You can intervene affirmatively. Well --
Felix Frankfurter: (Inaudible)
Perry W. Morton: Stanley --
Felix Frankfurter: Understand that this Attorney General to the United States can't exercise his judgment of protecting the right of the United States, either by intervening in a suit in the state court or starting as an independent (Inaudible) he started here. (Voice Overlap) --
Perry W. Morton: He has tried it many --
Felix Frankfurter: (Inaudible)
Perry W. Morton: Stanley, Carr, Minnesota, Shaw, USF and G. All of those cases are cases in which the officers of the United States tried to get in to the position of a defendant --
Stanley Reed: (Voice Overlap) to take Shaw and the -- what is the other United Stated against (Inaudible) or something?
Perry W. Morton: USF and G.
Stanley Reed: USF and G.
Perry W. Morton: Those were counterclaim cases.
Stanley Reed: Yes, they were counterclaim cases.
Perry W. Morton: I think you wrote the opinion.
Stanley Reed: All we know but that you put (Voice Overlap) --
Perry W. Morton: No affirmative relief could be taken against the United States.
Stanley Reed: Could -- could cover above the --
Perry W. Morton: That's right.
Stanley Reed: -- right of the counterclaim.
Perry W. Morton: And of course Carr involved the -- what was it, the Marine Hospital at San Francisco. Stanley against Schwalby involved, before that San Antonio and so on. All of those cases were cases in which the United States affirmatively or rather defensively tried to get in.
Felix Frankfurter: Well, this would be defensive if -- if the United -- the Attorney General of the United States said this is a proceeding which bring them to question on why does the United States, I should think that's -- you're defending an interest of the United States. (Inaudible) you know and I don't. This actually is on that it is the power of the Attorney General to circumscribe with that. He can't consent to give away property. He can't weigh the immunity of the United States, now that's -- it's only the Congress who can but I should think he had a little more leeway, as a matter of professional strategy where, when and how to protect that interest of the United States.
Stanley Reed: Weren't there some Russian case --
Perry W. Morton: I'm coming to that, sir? Bank of New York and Trust Company.
Stanley Reed: I lost that --
Perry W. Morton: May I discuss it with you now? I'd be happy to. It was mentioned several times yesterday.
Speaker: (Inaudible)
Perry W. Morton: Bank of New York and Trust Company is the complete upside down of this case. Three major distinctions, I'll deal with them very quickly. In the first place, the funds, which constituted the raise had been in the possession of either the state court officers or the depositories of the state court, subject to the further orders of the Court ever since eight years before the United States acquired its claim by assignment from the government of Russia.
Hugo L. Black: You say there's no raise here. They take (Voice Overlap) --
Perry W. Morton: I say that the United States had both title and possession for years and years before the state court ever attempted to assume jurisdiction. Now, point two distinction, the suit by the United States in Bank of New York and Trust Company had to fail. The suit was only against the depository because as this Court held, there were indispensable parties who were not present and those indispensable parties were the adverse claimants to the fund. Now, this case, of course, is the exact opposite of that. Thirdly, the United States is not in possession --
Stanley Reed: But they are the first claimants to land here or mineral rights.
Perry W. Morton: We are an adverse claimant, certainly, to the plaintiff. And so, therefore, all we can be is a defendant.
Stanley Reed: And also the defendant in the state court case, I would take it he also claims adversity to the plaintiff.
Perry W. Morton: California Company is our lessee.
Stanley Reed: Lessee.
Perry W. Morton: Yes, and Lobrano. That is Lobrano as the lessee and California Company is the operator under the lessee. If I may just quickly paint this last third distinction, the United States wasn't in possession of the fund which had been assigned to it by Russia in this Bank of New York and Trust Company case. It had only a claim against a common fund and in that case the Court said if it could and properly should intervene in the state receivership proceedings, liquidation proceedings, where it would be a plaintiff seeking to enforce --
Stanley Reed: (Inaudible) there would be final and binding on the United States if it --
Perry W. Morton: Yes, indeed.
Stanley Reed: If there was jurisdiction to the --
Perry W. Morton: But in an entirely opposite --
Stanley Reed: (Inaudible)
Perry W. Morton: -- situation to the one, which exists in this case, sir.
Stanley Reed: (Inaudible) the rights of the United States.
Perry W. Morton: Yes. But in the same way that a claim of the United States may be filed, for example, in a bankruptcy court, where there is a true --
Speaker: (Inaudible)
Perry W. Morton: -- fund against which people are making affirmative claims.
Stanley Reed: Did you come from the state court to the -- the federal courts?
Perry W. Morton: Pardon me?
Stanley Reed: Did you come from the state court up here? Really --
Perry W. Morton: Are we here from the state court?
Stanley Reed: No -- no. If you intervene in the state action and laws, could you bring your claim here?
Perry W. Morton: Sir, I did not intervene in the state action because as I have construed it, I am disabled from intervening without the consent of Congress as a defendant. And I don't --the plaintiff would be wise on my part to do a useless act. Back in New York and Trust now, I'd like to deal in just a moment with this law of Louisiana. The petitioner contends that we are relegated to an intervention in the state court. Article XLIII of the Code of Louisiana practice is the one, which governs the character of this case. It is the Article which the petitioner itself has invoked. You'll find it printed at the bottom of page 3, in the top of page 4 of the petitioner's brief, if you care to turn to it. There at the top of page 4 in the second paragraph, you'll find in something to this effect, that when in such a case in Louisiana known as a petitory action. The lessee shall declare to the plaintiff the name and address of his lessor. Then what happens? The lessor, “Shall be made a party to the suit and who must defend it in the place of the tenant, who shall be discharged from the suit.” Now, under those expressed words, how could the United States get into that case except as a defendant? The statute makes the petitory action, a title action. It has been so interpreted consistently by the Louisiana court. The petitory action has to be brought by one who is out of possession against one who is in possession. Leiter qualifies as a plaintiff, so far as this point is concerned because it is out of possession. The United States does not qualify as a plaintiff on this point because it is and long has been in possession. I'm told by petitioner's brief that there's an article in the Louisiana Code 392, which says how a petitioner in intervention shall proceed. It does not say that all interveners are plaintiffs. And in fact, Article 389 of the same code makes it clear that interveners may also be defendants. And in any event, in a Louisiana petitory action, there's only one way to get in, if you're a lessor named by the lessee. And that is as a defendant, you may be a cited defendant or an uncited defendant but you can't be an intervener, as such. Now, in reference to this Louisiana practice point, it maybe noted finally that the particular judges who heard this case in the two courts below are all along practiced in Louisiana law and three out of the four of them are members of the Louisiana Bar. They're in unanimous disagreement with the petitioner's position. Were it not then for dependency of the case in the state court, the petitioner would surely have to agree that the federal court does have jurisdiction over the case presented by the complaint of the United States to quiet its title and such jurisdiction is specifically given by 1345.
Felix Frankfurter: But I don't understand that that is an issue, is it?
Perry W. Morton: I say, except his contention is that the state court is the only preclusion. Surely, he has to admit that the federal court has jurisdiction, unless the state court has jurisdiction.
Felix Frankfurter: Well, but the concept of the difficulty, the barrier is that it is this controversy wouldn't arise if we didn't have 2283.
Perry W. Morton: All right. I'll deal with that squarely, right now. I'll turn immediately to this matter of the propriety of the injunction. I'll postpone momentarily the discussion of the eminence and the irreparability of the threatened damages, in order to deal first with this question of power. Equity courts have historically exercised the power in appropriate circumstances to issue injunctions to preserve the status quo by restraining interference with the subject matter of the suit. Such power in the federal courts is generally recognized by the all writs Section of the Code, 1651 (a). That power exists in this case unless it has been taken away by 2283. Now, has it? First, as demonstrated by a long line of federal decisions I won't try the name. They're on page 37 of the Government's brief. With none to the contrary, 2283 and its predecessors do not apply to the United States for the reason that a restrictive statute will not be applied to the sovereign without express words to that effect. And this Court, in a very similar situated -- this situation in the United Mine Workers. Several years ago, case was mentioned yesterday, held very much to the same order. In that case, this Court was of the opinion that the anti-injunction provisions of the Norris-LaGuardia Act did not prevent an injunction at the suit of the United States because it did not expressly include the United States. The Clothing Workers case was also mentioned yesterday. There's no doubt that you know far more than I do about that case. It was here just last year. But there, the National Labor Relations Board was not a party. The union brought the suit. The United States was not a party. As I read the case, the knob of it, as far as the Leiter case is concerned is in the third point of the opinion. No relief except an injunction had been sought. Thus, there was no other jurisdiction to be aided. The Leiter case is in a wholly different situation, the preliminary -- the primary, rather, jurisdiction invoked by the Government in the Leiter case is to quiet its title. The injunction is plainly proper within the express words of the statute as being in aid of that jurisdiction. The petitioner argues that the in aid of its Jurisdiction Clause of 2283 was for the purpose of protecting the federal courts removal jurisdiction, and indeed it was. The petitioner has ran pretty fast however, over the first part of the sentence in the reviser's code -- reviser's note before the word “and”, which says that this phrase was added, “To conform,” to Section 1651. And what is Section 1651? It is the all writs Section. Now, having seen that the Section 2283 is at least, in my judgment, no impediment to the power of the federal court to issue the injunction in aid of its jurisdiction, the next question is concerned with the propriety of the exercise of that power in the circumstances of this case. Both courts below have decided favorably to the United States on the question, finding in unmistakable terms that if the state court proceedings were permitted to come to final judgment, dispossessing the lessees of the United States before the quiet title suit in the federal court is terminated “Both court said this, “Inestimable and irreparable damage will result to the United States from the interruptions in the operation of its lessees. This contingency can be avoided only by an abatement of the state court action.” The undisputed proof in the record supports this conclusion as to the irreparability of the damage. Now, while Mr. Marshall, representing the California Company is better or best versed than I and I want to reserve some time for him in the technical aspects of the operations of this oil field. And I'm sure we'll have more to say on that subject. It is clear from this record that any interruption whatsoever, even for a few hours in the operation of this field will result in a large permanent loss of recoverable oil. Many of these wells are being produced under a so-called pressure injection method. Any stoppage will cause wells to become water flooded and sand loaded. When this case began in March of 1954, the first well having been completed as recently as January of 1950, there were already 80 producing wells and there had already been a gross production of $28 million worth of oil. I am advised that there are now more than 90 wells and that the gross production has passed $61 million. The permanent loss of even a momentary shut down would obviously be inestimable. Now, what was the eminence of this damage occurring when the United States was first advised the dependency of the case in the state court, seeking to try its title behind its back. The state court had already taken submission of the arguments on the exceptions of the California Company. In federal practice we would call those exceptions a motion to dismiss. And it was about to decide the issue. Indeed, the first restraining order was issued by the federal court on the last day that the California Company had to answer in the state court, after the court had overruled its exceptions. If the state court had been permitted to proceed to judgment, as it could and likely would in the immediately near future the execution of a judgment for possession under Louisiana law would require that the sheriff, aided by a posse comitatus place the petitioner here in possession by force if necessary. The only alternative would be a suspensive appeal, in which a bond would be required in an amount which under Louisiana law, as to the formula for the figuring of it, might run as high as $100 million based upon the figures I have already given. Now, on that state of facts, what was the predicament of the United States? It could not enter the state court case. It had no control whatsoever over that litigation. Obviously, in properly representing the interest of the United States, there is a vast difference between cheering from the sidelines of a contest between other parties, on the one hand, and having active control as a quarterback of its own contest. It does not do to say that the California Company might and probably would take an appeal and post the bond.Certainly, there was no means by which the United States could either direct its action or furnish the bond for it. I do not even know whether the mineral lessee could post such a bond and we have no way of being assured that it would. I submit that under those circumstances, only one proper course lay open to a responsible official of the Federal Government and that happened to be me. And that was to protect the interest of the United States as a legal matter and as a practical matter by bringing this case in the -- for the Government to quiet its own title, and pending the determination of that case to seek to preserve the status quo and the integrity of the Government's property by an injunction. In such a situation, it is idle to talk about not issuing an injunction because of a policy to avoid unseemly conflict between courts. Indeed the denial of the injunction would only have served to promote conflict of a more aggravated sort at a latter stage. The present injunction, timely extinguishes a spark which, otherwise, might spread into a blaze. Finally, I wish to emphasize that the question here is not one which arises from a conflict of federal courts, these are the state courts. Precisely, the same principles would be involved if upon some basis, Leiter had brought its action in the same federal court. The United States being disabled from entering such case voluntarily or involuntarily as a defendant for the same reasons already given would have to resort to its own separate case as plaintiff and move for a stay of the other case. And now, may it please the Court, Mr. Marshall would conclude the arguments for the respondents, representing the California Company.
Earl Warren: Mr. Marshall.
Charles D. Marshall: May it please the Court. I represent the defendants in the state court litigation. There have been sued by express allegation in their capacity of mineral lessees of the United States. I submit that the nature of the property rights at stake in the state court litigation has great practical significance here for these are producing oil and gas wells, in which there were more than 80 in number when the case was tried two-and-half years ago. Producing oil and gas wells are wasting assets and possession of such assets carries with it the power to consume and destroy them. Every barrel of oil, which this petitioner might be able to appropriate on to itself if they got possession in the state court. And every barrel of oil which would be lost due to the damage, which will occur as I will show in a moment, in the event of any such a transfer in the state court as a barrel of oil, which is a reduction of the property rights themselves.
William O. Douglas: Where -- where is the state suit now? What -- what its present status?
Charles D. Marshall: The state suit is pending. The exceptions that we filed were overruled by the state court at which point when our time to answer expired --
William O. Douglas: What -- what's the exception?
Charles D. Marshall: The United States got --
William O. Douglas: Like a demurrer.
Charles D. Marshall: Sir? And like a demurrer. Yes, sir.
William O. Douglas: Like a demurrer.
Charles D. Marshall: So, when the acceptance were overruled and our time to answer expired in the state court, the United States Attorney went into the federal court at New Orleans and got this temporary injunction to stop petitioner from taking default judgment against this or otherwise proceeding in the state court.
William O. Douglas: You -- you've never answered?
Charles D. Marshall: I have not answered it. No, sir. And every barrel of oil which would be lost in the event we were dispossessed in the state court is a barrel of oil, in which the United States will never receive any royalty. And we would look to the United States as its mineral lessees to maintain as in feasible possession of this property, it has an obligation to do so and we would expect it to hold as harmless to -- and harmless as to any damages which we might sustain. I submit therefore, that the effect of this state court suit inasmuch as it reduces the property rights themselves, this loss of oil and the appropriation of oil by this petitioner, which it -- would occur there is therefore a suit directly against the property rights and interest of the Government. But the state court suit is also, even in form, a suit against the United States under our law. All that a petitory action is in Louisiana law is a simple suit to adjudicate title brought by the party out of possession, the claimant out of possession against the defendant, who is in possession. How long continued possession such as the United States had is the court in recognition under our law. We do not permit such long and continued possession. It would be disturbed by an adverse claimant who seeks possessory relief along. He has to come in with this petitory action and have it adjudicated. In this case, that this petitioner's title is good and that the United States title is bad or he can't achieve any possessory relief whatsoever against us. But the dispute as to title lies not between the petitioner and the mineral lessees of the United States by the very declaration in that suit, that we are sued as mineral lessees. This petitioner admits that the dispute as to title is between petitioner and the United States. And that shows that even in form this suit is a suit against the Government and it brings it directly under the rule of the decisions in the Schwalby case, New Mexico versus Lane, Louisiana versus Garfield and kindred cases culminating in the Larson case.
Speaker: What was the nature of you demurrer, whatever it was under your practice to the complaint?
Charles D. Marshall: Our exceptions or demurrer raised the question phrase that this was actually a suit against the United States, that it was an indispensable party, that it could not be made a party to that suit. And finally, we raised the question of the statement of the claim made by the complaint in the state court, the validity of the claim which was asserted there. And the state court overruled all of those exceptions in an opinion holding that in effect that petitioner's claim was good and the United States claim was bad, that the United States was not an indispensable party and that the claim stated the cause of action. Now, the considerations that I've mentioned about the damages which would occur to the property of the United States are these. This oil field is being operated on a gas injection method. That is a procedure whereby gas is reintroduced into subsurface structure at control pressures in its selected points in this oil field in the interest of long-range maximum production. That is a complicated endeavor of necessity. It is based upon studies, analyses, and techniques developed by the United States mineral lessees throughout their long association with this property and in the course of drilling there, more than 80 wells. The uncontradicted proof in this record is that whether that there'd be any transfer of control away from the mineral lessees of the United States, not even the most competent and skillful outside operator could be substituted for them without permanent and irretrievable loss, nor could there be any interruption in the production for a moment without serious loss of recoverable oil. The proof in this record is that where the flow of oil to be interrupted from these wells as to many of them, it would never be established again and much oil that would be recoverable, would be lost forever. In the event of any interruption, drainage would occur from one of the United States lands in favor of adjoining lands. Moreover, oil and gas production is a hazardous business. Wells may blow out, go out of control or other things happen unless the most careful and prudent practices are observed in day-to-day operations. If anyone of those things were to happen, untold damage could occur and whole segments of this reservoir be rendered worthless for all time to come. Petitioner's suit in the state court proposes to visit these things upon us, to no purpose because it concedes in the brief in this Court's -- in this Court that the state court suit could not be a res judicata of the interest to the United States. So, we are confronted with a temporary eviction in the state court in a case that can solve nothing. And this petitioner, as the record shows, is a corporation which was organized just prior to bringing this suit in the state court. The record further shows that its claim to his department or raise was conveyed to it to stop. And well may we know that this petitioner is wholly unable to respond in damages of the sort it suit rightness to impose upon us.
Hugo L. Black: Why does it follow that you could be evicted even if the -- this particular injunction was not issued? Why does it follow that the work could be stopped? Why would -- why could you not -- if -- if the Court -- can we know that the Court would attempt to do that?
Charles D. Marshall: We must --
Hugo L. Black: And act on that assumption and if that be true that the Government has in average, why it could not then enjoin the enforcement of the order in that manner and avoid the damage?
Charles D. Marshall: The -- the answer lies, I think, in the circumstances in which this case is found in the lower court at this time. Where our exceptions have been overruled, our time for answering has expired. The state court has rendered a ruling, which in effect decides all of the issues in the merits of this case.
Hugo L. Black: Suppose it did decide it maybe -- I -- I'm asking question for information because I don't know.
Charles D. Marshall: Yes, sir.
Hugo L. Black: Suppose it did decide the merits against you and suppose the federal court, you should -- the Government should go into the federal court or some other court and get an injunction against that enforcing it on the ground that the Government's right would be effective. Could the case then go on to the Supreme Court of Louisiana to decide the point that -- points on the merits that it'd been adjudicated in the state court?
Charles D. Marshall: Well, I submit that there would be no purpose in permitting that suit to go forward in the state courts under any phase of the situation, because the state courts cannot render a binding decision against the interest of the United States.
Hugo L. Black: That's a different point. But the point I was asking was to find out why you and your associates say that it must now be held that you would suffer irreparable damages by an (Inaudible) which possibly might never be an issue and which if issued -- if you're entitled to restrain it, could you restrain then?
Charles D. Marshall: Well, let -- let me answer that this way. The rights of the United States and ourselves in this case are far too valuable in the state court ever to be jeopardized by any possibility of an eviction in the future, or the fact that this petitioner might or might not choose to execute the judgment at anytime. The availability of a remedy by suspensive appeal in this case, in the state courts would be a very uncertain quantity. The bond to be required would be simply enormous, it would be one-and-half times the gross production of the date of that field, plus one-and-half times the estimated future production there in the cost of the field, plus such amount that the state court judge might in his discretion file on top of all of that. I don't know whether we could post such a bond and yet the posting of that bond would be jurisdictional to the taking of a suspensive appeal in the state court.
Hugo L. Black: Well the point -- I was trying to get the light on then -- maybe its -- they're clear -- is that you are asking now, for an injunction and claiming that your damages would result by reason of something that has not yet happened, might not happen, even if the case is decided against them. Moreover, why could you not at that time get a restraining order to prevent that kind of execution of the judgment?
Charles D. Marshall: Because the -- we say that at the moment, the situation is eminent. The state court, having overruled our exceptions and if we filed an answer raising essentially the same contentions as we did in the exceptions, we might be faced with an immediate judgment on the pleadings in this case with a threat of execution at once. There might not be sufficient --
Hugo L. Black: You might --
Charles D. Marshall: -- time.
Hugo L. Black: But you haven't been yet --
Charles D. Marshall: There might not be a sufficient time to go back if he gets his writ of possession in Louisiana it would be enforceable immediately. There might -- there simply might not be sufficient time --
Hugo L. Black: Does the law -- does the law of Louisiana provide that an order shall issue (Inaudible)
Charles D. Marshall: No, sir. There would be a three days notice on that thing. But if we were given that three days notice --
Hugo L. Black: Three days notice to whom?
Charles D. Marshall: Sir?
Hugo L. Black: Three days notice to you?
Charles D. Marshall: To the defendant. That he's going to be evicted under Louisiana law. But let me say this. We would be much better off in this case by maintaining the injunction at the present stage than waiting until state court might issue a final order of eviction. Because the distasteful clash between the federal and state courts would inevitably become worst in the event the state court proceeding goes to final judgment and then we then have to enjoin and undo it, what it says to do. It will be much better at this level of proceedings to stop this petitioner from going forward with its case, where the injunction operates on the petitioner alone and where there is no interference with the judgment of a state court at this level.
Earl Warren: Mr. Marshall, are there other wells in the neighborhood of this tract that are draining the same deposit of oil?
Charles D. Marshall: There are -- the proof in the record shows there are wells in the main pass of the Mississippi River adjoining this property, which in the event of any cessation of production would effect drainage from beneath these lands. Yes, sir.
Speaker: (Inaudible)
Charles D. Marshall: Now, as I have said, this suit in the state court is a petitory action to adjudicate the title of the United States. For that reason, since the title dispute is between the less -- not between the adverse claimant and the lessee but between the adverse claimant and the lessor, all of the Louisiana decisions for the last 100 years have held without exceptions that the lessor, which in this case is the United States, is either the actual defendant or an indispensable party defendant in the state court action.
Hugo L. Black: Could the federal -- could the United States or a property owner under these circumstances, of course, were not the United States, go into the state court of Louisiana and file a separate suit to remove the cloud from title of the same nature that has been filed in the federal court?
Charles D. Marshall: The United States would be at liberty to go into the state courts and file a title suit. Yes, sir. It has not chosen to have done so -- to do so in this instance. But to tell the United States here, if this Court would have to tell the United States that you've got to go into Plaquemine Parish, Louisiana and you've have got to file a suit there or if this Court would have to tell the United States, you got to go down there and intervene in Plaquemine Parish would be telling the United States that you've got to go into Plaquemine Parish court as a defendant.
Hugo L. Black: Why would it?
Charles D. Marshall: Because the United States is an indispensable party defendant there under the state law now.
Hugo L. Black: It might be, but why could the United States not go in there through the Attorney General, who has general authority to go in any court?
Charles D. Marshall: Because the --
Hugo L. Black: To protect the Government's interest.
Charles D. Marshall: Because the United States --
Hugo L. Black: I can say that the -- this action if it's allowed to continue to its end, will create a cloud on my title and that -- that somewhere we've got to have this done.
Charles D. Marshall: My point is that if we told the United States that you have to go into Plaquemine Parish on any basis whatsoever, you can't sue in your own courts, would be permitting the adverse claimant to select the Court, where United States had to appear. And that in effect would be permitting him to sue the United States as a defendant in the state court of his own selection and it would mean that the United States could be -- could be sued in a title action in a state court anywhere throughout this county at the whim of an adverse claimant. All you have --
Hugo L. Black: We had in this case several years ago and I'm asking you because --
Charles D. Marshall: Yes
Hugo L. Black: -- I'm -- my mind is not at rest at all on the case. We had a case several years ago whether there was a question of title in Illinois and after we heard the argument, we decided that such -- there was a preliminary question of state law to be determined of rather some deputizing that we would send it back and give a chance to have that litigated in the state court. Now, if the -- if this statute needs to be construed according to its meaning, without regard to whether it might raise a constitutional question and so forth and if we need the determination of the Supreme Court of Louisiana to decide what the statute means in that State, how do you distinguish the Magnolia Petroleum case here?
Charles D. Marshall: In the first place, and this is the complete answer. This state statute Act 315 of 1940 has no business in this case whatsoever.P etitioner's contention, that this statute needs an interpretation, in this case, is wholly without substance. All we are here concerned with is an express contract of the United States. Now, at the time the United States and Leiter entered into that contract in 1935 and at the time the deed to the United States was executed in 1938, and today, the parties under Louisiana law are at perfect liberty to contract for all these things like the United States and Leiter did. And that contract says in plain words, that his rights were going to expire on April 1st, 1945, unless he produced oil with commercial advantage before that date. And even if he did that the contract says he could only keep his rights as to 25 acres around each producing well, and he didn't conduct a day of operations in compliance for those requirement.
Hugo L. Black: You say that on the merits they have no case?
Charles D. Marshall: I say that -- all I'm showing that on the merits this state statute has been dragged in by the heels and has no business in this case. I don't think petitioner can succeed here with the mere assertion that he wants an interpretation of a state statute, unless this Court finds that the interpretation of that state statute is necessary and if there's some substance to the contention and I say there is no substance to it.
Felix Frankfurter: But this wouldn't be the first time for the litigation -- that a litigation here endowed would be without a substance. I don't think you make out of (Voice Overlap) --
Charles D. Marshall: No, sir.
Felix Frankfurter: -- up in joining that state litigation because you can affirmatively suggest that -- that ultimately the case should have to be decided against the plaintiff in the Louisiana court?
Charles D. Marshall: No, sir. I -- I do not take the -- so understand the prior decisions of this Court. As I read the cases, where there's discretionary rule has been invoked. I refer now to the Communist control or law of Michigan, the right to work law of Florida, and the Pullman Porter's case from Texas relied on by petitioner. In everyone of those cases before this Court said, you need an interpretation of the state statute in the state court --
Felix Frankfurter: What would the case (Inaudible) Those are cases where litigation was started in the federal court and as a matter of why judicial administration, this Court, then we'd like to know what the state law means as interpreted by the state court because until we know that, we can't pass on to federal. What I'm suggesting without touching the merits of this controversy as I see it in here, the fact that in your view and for all I know in my view as I was confident to have a view, there's no merit -- there's no merit to the Louisiana case, doesn't further the problem of this case.
Charles D. Marshall: It shows that this state statute, Your Honor, has nothing to do with the situation --
Felix Frankfurter: But they didn't have --
Charles D. Marshall: -- in this case.
Felix Frankfurter: But that isn't enough where you --
Charles D. Marshall: Why should --
Felix Frankfurter: (Inaudible) if this were a suit, if this were federal -- if this were a litigation as it was in the state court of Louisiana the you'd find (Inaudible) and instead of the United States or the United States had a general statute of amenability to sue. So, he didn't have that power in other words if these were highlights within the federal court, the fact that the Louisiana litigation status wouldn't be a reason for enjoining the Louisiana litigation?
Charles D. Marshall: No, sir. I am not talking about that. What I am answering is the question whether we need an interpretation of a state statute.
Felix Frankfurter: All right.
Charles D. Marshall: I say the state statute has nothing to do with a decision of this case and we have briefed that point rather thoroughly and the point is completely covered in the briefs I have with the time to stop now.
Tom C. Clark: Have -- have you briefed also the question of the power of this Court to enjoin under the statute, which allows certain exceptions to the protection of its jurisdiction.
Charles D. Marshall: Yes, sir. We have briefed Section 2283. And that I would only say this. That any suggestion that Congress in enacting Section 2283 could have had any intention to cripple the United States in the protection of its properties would certainly require the clearest and strongest evidence to require that result.
Tom C. Clark: Well that it's -- there's no jurisdiction of the United States in the courts of Louisiana, is there?
Charles D. Marshall: No jurisdiction to entertain a suit against the United States. No, sir.
Tom C. Clark: The only -- only place that could be done to you in the Court of Claims is the --
Charles D. Marshall: Well, this petition that to sue the United States, it may well have had a remedy in this case in the Court of Claims, if indeed it does have any rights left under its contract with the United States and the United States is breaching that contract. And, of course, whether it has a remedy in the Court of Claims or not, it does have a remedy here now in this suit in the United States courts for the ascertainment of its rights. Now, since this is the only Court in which a final and binding adjudication on the title of the United States can be made, the jurisdiction of the United States courts is exclusive to that extent and it would not be an effective jurisdiction and unless pending their determination, you are able to stop the state court case from going ahead and causing possible havoc to the property.
Felix Frankfurter: That you were -- the whole case turns on this question of 2283. You're tied to that because this plaintiff doesn't want anything from the United States by Louisiana suit. Both of you agree that that judgment -- the judgment in that court in the action brought, the petitory action brought cannot possibly adversely affect the United States. So that he say, you could leave me alone, you are not disadvantaged as I've heard the argument about the irreparable damage and practical consideration. He says as a matter of law, this is a common place in our federal system that from the start to assume the state court and -- but he hasn't been involved but starts the suit to federal court, indeed in the first election suits may be started in both courts at the same time. And in your own proceed and finally you don't get the judgment in both courts, in litigating to both courts. Except insofar as 2283, there's no, that's going to alleviate this conflicting situation by an injunction. This is all this litigation turned down, whether the Government position in the court to do as in below is correct with the 2283. And you addressed yourself and the Assistant Attorney General have to that problem. It seems to me that's the crux of the case.
Charles D. Marshall: That Section 2283 does not apply to the Government.
Felix Frankfurter: Whether it applies is the crux of the case.
Charles D. Marshall: Yes, sir. Well, wouldn't it also be an aid of the federal court's jurisdiction?
Felix Frankfurter: I don't have to think about it. I -- I don't need to pass on the merits. Something -- that is the problem and all these other things seem to be beside the point. So long as you were the -- to cause the Government -- to cause this action by private litigant, there's another private litigant would then foreclose the interest of the United States, whether title or less than a title, no (Inaudible) about that, is there?
Charles D. Marshall: No, sir. But we say that --
Felix Frankfurter: He says I'm not -- I don't want anything against United States, it belongs to it. And you say that he is litigating something that inevitably affects the United States, not because the Louisiana court in a later judgment against the United States but for practical consideration in the nature for it.
Charles D. Marshall: And because the form of the suit is one against the United States with then this Schwalby case, and New Mexico versus Lane, and all of the other decisions of this Court.
Felix Frankfurter: (Inaudible) the Schwalby case but the -- being the first stage of the Schwalby case recognized that the District Attorney, the U.S. Attorney of Louisiana can walk into the -- into this action and make a suggestion to the Court, the United States have an interest which ought to lead to the dismissal of that suit.
Charles D. Marshall: But it held that it would not be binding and it meant that the state court did.
Felix Frankfurter: We're not -- I'd like to suggest it would be binding. The question is whether that suit should be enjoined.
Charles D. Marshall: Now, I submit that it should be enjoined in order to prevent the irreparable injuries, which we have shown would occur. Thank you.
Earl Warren: Mr. Plauche.
Samuel W. Plauche, Jr.: We have submitted the case, Your Honor. To go ahead with the petitioner.